Filed 9/28/20 In re Cesar E. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re Cesar E., a Person Coming                                   B303586
 Under the Juvenile Court Law.                                     (Los Angeles County
                                                                   Super. Ct. No. 19CCJP05291)

 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 J.E. et al.

           Defendants and Appellants.


       APPEAL from the jurisdictional and dispositional orders
of the Superior Court of Los Angeles County, Lisa A.
Brackelmanns, Judge Pro Tempore. Affirmed.
       Johanna R. Shargel, under appointment by the
Court of Appeal, for Defendant and Appellant J.E.
     Elizabeth C. Alexander, under appointment by the
Court of Appeal, for Defendant and Appellant C.G.
     Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, and Jacklyn K. Louie, Principal Deputy County
Counsel, for Plaintiff and Respondent.
                      ____________________

      Mother C.G. (mother) and father J.E. (father) appeal from
the jurisdictional and dispositional orders concerning their son
Cesar E. (Cesar). We conclude the evidence was sufficient to
establish that mother’s alcohol abuse put Cesar at risk, and the
juvenile court properly asserted jurisdiction on that basis.
Because the findings against mother are sufficient, we do not
reach the findings against father. Mother and father do not
challenge the dispositional orders. Accordingly, we affirm.

               PROCEDURAL BACKGROUND
       On August 16, 2019, respondent Los Angeles County
Department of Children and Family Services (DCFS) filed a
petition under Welfare and Institutions Code1 section 300
seeking to detain 15-year-old Cesar from mother and father.
       The petition contained two counts under section 300,
subdivision (b)(1). Count b-1 alleged that father had a history of
substance abuse and currently abused methamphetamine,
amphetamine, and marijuana, rendering him incapable of
providing care and supervision for Cesar. The count alleged that
father had a positive drug test in June 2019, and had a criminal


      1  Undesignated statutory citations are to the Welfare and
Institutions Code.




                                   2
history of convictions for driving under the influence, possession
of a controlled substance, and use of a controlled substance.
       Count b-2 alleged that mother had a history of substance
abuse and currently abused alcohol. The count alleged that on a
prior occasion in 2019, mother was under the influence while
Cesar was under her care and supervision.
       The juvenile court ordered Cesar detained. DCFS placed
Cesar with paternal aunt J.H. (paternal aunt), with whom he was
already living.
       On December 12, 2019, the juvenile court sustained the
allegations in the petition subject to amendments not material to
this appeal and declared Cesar a dependent of the court. The
court ordered Cesar removed from mother and father and placed
in suitable placement by DCFS. The court ordered reunification
services and monitored visitation for both parents. Mother and
father appealed, challenging the sufficiency of the evidence
supporting jurisdiction.

                     FACTUAL HISTORY
      We summarize below the facts relevant to the sustained
counts and order. Consistent with the applicable standard of
review, we view the facts in the light most favorable to the
juvenile court’s ruling. (In re I.J. (2013) 56 Cal.4th 766, 773.)
There was no testimony at the jurisdiction and disposition
hearing, so all statements are taken from reports filed by DCFS.

1.    Cesar’s living arrangement
       Mother and father separated when Cesar was a baby.
Cesar lived with mother until he was around seven years old, at
which time father obtained a family law court order granting him
full physical custody based on allegations that mother was




                                   3
abusing alcohol and drugs. Under the order, father and mother
shared joint legal custody, and mother had visitation on alternate
weekends.
       At the time DCFS filed the section 300 petition, Cesar lived
with paternal aunt, with whom he had lived for the past eight
years after briefly living with his father. Living with them were
paternal aunt’s husband, two paternal cousins (one adult, one
minor), and paternal grandmother. Father had lived with
paternal aunt in the past, but had moved out eight months to a
year earlier. Father was now living in a motel with his girlfriend,
C.N., with whom he had an infant son, I.E.
       According to paternal relatives, father visited Cesar at
paternal aunt’s home irregularly, usually for five or 10 minutes
at a time. Father was never alone with Cesar, nor did Cesar ever
leave with him or have overnight visits. Cesar’s adult paternal
cousin stated that father and Cesar sometimes went to the
movies, but the record does not indicate if that had happened
recently, or if they were alone when they did so.
       Paternal relatives reported that mother’s visits with Cesar
were inconsistent, and that she would show up randomly on a
weekend and ask to take him to her home. At the time DCFS
initiated the investigation, paternal relatives stated that mother
had last visited with Cesar a month earlier, and before that had
not seen him for approximately a year. Mother told DCFS she
did not visit frequently because she did not own a car—mother
resided in Fontana and Cesar lived in Downey.
       After DCFS initiated the investigation, mother attempted
to pick up Cesar for a visit in August, but he refused to go. He
visited with her a week later. Mother told DCFS she “was going




                                    4
to fight for her son as she is working and is able to maintain
him.”
       The record indicates that paternal aunt’s arrangement with
father to care for Cesar was informal, although father and
paternal relatives claimed they were taking steps to formalize the
arrangement once DCFS began investigating. The day after a
DCFS social worker first visited paternal aunt’s home to speak
with Cesar and other paternal relatives, paternal aunt informed
DCFS that she had just obtained a “notarized paper” in which
father “provided her with temporary guardianship.” Father
reported the same information. Paternal aunt also said she and
father had gone to family law court to obtain paperwork for
paternal aunt to take full physical custody of Cesar, but they
had not yet filled out the forms.
       According to the jurisdiction/disposition report, Cesar told
DCFS that he wanted to stay with paternal aunt, and did not
want to live with either his mother or father. Although the
juvenile court had granted visitation to both mother and father at
the detention hearing, neither were visiting Cesar.

2.    Evidence regarding allegations against father
      Father tested positive for amphetamine,
methamphetamine, and marijuana on June 24 and August 7,
2019. When interviewed by DCFS, father stated that he smoked
marijuana daily, and had last used methamphetamine about two
weeks earlier. He said his methamphetamine use had caused his
teeth to fall out. Father’s criminal history included driving under
the influence and drug possession.
      In September 2019, the juvenile court sustained a
section 300 petition concerning father’s other son, infant I.E. The
allegations against father in the sustained petition were largely



                                    5
identical to the allegations of substance abuse sustained in the
instant case. The petition further alleged that I.E.’s mother,
C.N., with whom father lived, had a history of substance abuse
and had an older child (by a different father) in dependency
proceedings.
      DCFS also reported substantiated allegations of general
neglect against C.N. stemming from the premature birth and
death two days later of a daughter she had with father in
July 2019. C.N. tested positive for methamphetamine during
labor and delivery. She claimed she did not know she was
pregnant.
      Paternal relatives reported that father did not use drugs in
Cesar’s presence, and they would not allow father to enter the
home if he appeared to be under the influence. Cesar stated he
had never seen his father use or be under the influence of drugs.

3.    Evidence regarding allegations against mother
      Mother stated she had a history of using alcohol, and for a
time prior to father gaining custody of Cesar, both mother and
father drank. At one point, she appointed maternal aunt Y.G.
(maternal aunt) Cesar’s legal guardian for approximately three
years so mother could get sober. Mother was convicted of driving
under the influence in 2006, and she claimed to have completed
two alcohol programs after that. Mother stated she participated
in Alcoholics Anonymous in the past but not currently.
      Maternal aunt reported that mother had a problem with
alcoholism, which maternal aunt characterized as a sickness that
would always be a concern. Father and paternal relatives
reported that the family law court had granted father physical
custody of Cesar because of mother’s drinking and/or drug abuse.




                                   6
      Mother claimed she had not consumed alcohol in Cesar’s
presence since he lived with her eight years earlier. She
acknowledged drinking three beers on July 4, 2019, and one beer
the evening after Cesar’s detention hearing because she was
feeling sad. A drug and alcohol test in early August was
negative. Mother was a no-show to a test a month later.
      Cesar confirmed he had not seen his mother drink since he
had lived with her eight years earlier, but said he could tell she
was still drinking based on the way she acted. Cesar said his
mother would mumble her words, repeat the same thing over and
over, and shake and move around a lot. When he visited her, he
could smell alcohol on her. Cesar said the last time he saw
mother intoxicated was when they were in Las Vegas together
about a year earlier.
      Cesar reported that when he visited his mother she was not
always there, thus leaving him with maternal aunt, with whom
mother lived. He described two Thanksgivings earlier when
mother left, telling him she was going to the hospital. After she
was gone for several days and told him on the phone she would
not be seeing him for a long time, he called paternal relatives to
pick him up. He did not see her for a year after that.
      Cesar said sometimes when his mother left him with
maternal aunt, maternal aunt and her husband physically
fought. Cesar indicated this was no longer the case, and that
maternal aunt and her husband now only argued verbally.
      Mother denied leaving Cesar when he visited, and denied
domestic violence between maternal aunt and her husband.
Maternal aunt acknowledged past domestic violence between her
and her husband, but said there was nothing recent.




                                   7
                    STANDARD OF REVIEW
       “When an appellate court reviews the jurisdictional or
dispositional findings of the juvenile court, it looks to see if
substantial evidence, whether contradicted or uncontradicted,
supports the findings. [Citations.] The appellate court must
review the evidence in the light most favorable to the trial court’s
order, drawing every reasonable inference and resolving all
conflicts in favor of the prevailing party. [Citation.] Substantial
evidence ‘means evidence that is “reasonable, credible and of
solid value; it must actually be substantial proof of the
essentials that the law requires in a particular case.” ’ ” (In re
Alexzander C. (2017) 18 Cal.App.5th 438, 446, disapproved on
other grounds by Conservatorship of O.B. (2020) 9 Cal.5th 989.)

                           DISCUSSION
       The juvenile court asserted jurisdiction under section 300,
subdivision (b)(1), which “requires proof that the child suffered or
is at substantial risk of suffering ‘serious physical harm or
illness, as a result of the failure or inability of his or her parent or
guardian to adequately supervise or protect the child . . . .’ ”
(In re Daisy H. (2011) 192 Cal.App.4th 713, 717.) DCFS must
establish the facts supporting jurisdiction under section 300,
subdivision (b)(1) by a preponderance of the evidence. (In re L.W.
(2019) 32 Cal.App.5th 840, 848.) On appeal, mother and father
argue the evidence was insufficient to establish a risk to Cesar.
       We begin with mother’s contentions. Mother argues the
evidence of her alcohol abuse was stale, having taken place years
earlier. She notes that her conviction for driving under the
influence took place in 2006, and that Cesar acknowledged the
last time he saw her drink was eight years earlier. Mother




                                      8
asserts the evidence showed she currently is only an occasional
drinker. Mother further argues she presented little risk to Cesar
given her infrequent contact with him.
      Mother’s summary of the evidence is incomplete. Although
Cesar stated he had not seen his mother drink since he lived with
her eight years earlier, he had more recently observed her behave
in a way that indicated she was intoxicated, including mumbling,
repeating herself, and shaking and moving around a lot. He also
reported smelling alcohol on her when he visited. It is unclear
how recently Cesar observed these behaviors, but at the very
least he had observed them the year prior when he and his
mother were in Las Vegas.
      Mother admitted to recent consumption of alcohol,
including after Cesar’s detention hearing because she was feeling
sad. The juvenile court also could treat mother’s missed drug and
alcohol test as a positive test result. (In re Christopher R. (2014)
225 Cal.App.4th 1210, 1217.) Mother’s alcohol consumption is
concerning given the evidence of mother’s past alcoholism, which
was severe enough that she appointed her sister as Cesar’s legal
guardian for three years so she could get sober. Mother had also
stopped attending Alcoholics Anonymous meetings, in contrast to
her past participation in those meetings. These facts constitute
substantial evidence that mother did not have her alcoholism
under control.
      Mother does not address Cesar’s statements that mother in
the past had unexpectedly disappeared during Cesar’s visits,
something that had occurred two Thanksgivings prior if not more
recently. This is further evidence that mother’s conduct put
Cesar at risk.




                                    9
       Mother argues she had too little involvement in Cesar’s life
to pose any risk to him. In doing so, she minimizes contrary
indications in the record. Shortly after DCFS initiated its
investigation, she visited or attempted to visit with Cesar twice,
and told DCFS she intended to “fight for her son as she is
working and is able to maintain him.” The juvenile court
reasonably could conclude that mother was present enough in
Cesar’s life to pose a risk to him.
       In short, substantial evidence supports the juvenile court’s
assertion of jurisdiction based on the allegations concerning
mother.
       As for father, he does not dispute that he has current
problems with substance abuse. He argues, however, that his
substance abuse presents no danger to Cesar, because Cesar is
living safely with paternal aunt, who has “taken responsible
steps to protect Cesar from father’s drug use.”
       We need not decide whether the juvenile court properly
sustained the jurisdictional findings against father. “When a
dependency petition alleges multiple grounds for its assertion
that a minor comes within the dependency court’s jurisdiction, a
reviewing court can affirm the juvenile court’s finding of
jurisdiction over the minor if any one of the statutory bases for
jurisdiction that are enumerated in the petition is supported by
substantial evidence. In such a case, the reviewing court
need not consider whether any or all of the other alleged
statutory grounds for jurisdiction are supported by the evidence.”
(In re Alexis E. (2009) 171 Cal.App.4th 438, 451.) “Because the
juvenile court assumes jurisdiction of the child, not the parents,
jurisdiction may exist based on the conduct of one parent only.
In those situations an appellate court need not consider




                                   10
jurisdictional findings based on the other parent’s conduct.”
(In re J.C. (2014) 233 Cal.App.4th 1, 3 (J.C.).)
       Although we have the “discretion to reach the merits
of the other parent’s jurisdictional challenge” (J.C., supra,
233 Cal.App.4th at p. 4), father does not request that we exercise
that discretion, nor does he argue why it would be appropriate to
do so in this case. We therefore decline to exercise our discretion
and affirm the juvenile court’s jurisdictional orders based on the
allegations against mother. Mother and father do not challenge
the dispositional orders.

                          DISPOSITION
      The juvenile court’s jurisdictional and dispositional orders
are affirmed.
      NOT TO BE PUBLISHED.


                                           BENDIX, J.


We concur:




             ROTHSCHILD, P. J.




             CHANEY, J.




                                   11